Citation Nr: 1021366	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory condition, claimed as 
"shortness of breath", and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral sensorineural hearing loss and, if 
so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition and, if so, whether 
service connection is warranted.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for "bad feet" and, if so, whether service 
connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
October 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran had a hearing before the Board in 
September 2009 and the transcript is of record.

The RO reopened the claims and denied them on the merits in a 
November 2008 Statement of the Case (SOC).  Regardless of the 
RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the 
reopening of the previously denied claim.  See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). Thus, the issue on 
appeal has been characterized as shown above.

In September 2009, the Veteran submitted additional evidence 
and submitted a waiver of RO consideration.  Thus, the Board 
will consider this evidence in the first instance in the 
following decision. 


FINDINGS OF FACT

1.  The RO first denied service connection for shortness of 
breath, hearing loss, a nervous condition and bad feet in a 
February 2003 rating decision; the Board also denied the 
claims in a February 2005 decision and this decision was 
affirmed by a June 2006 Court of Appeals for Veterans' Claims 
(CAVC) decision.  The Veteran did not appeal the claims 
beyond the CAVC making the February 2005 Board decision 
final.

2.  Evidence received since February 2005 does not raise a 
reasonable possibility of substantiating any of the claims of 
service connection.


CONCLUSIONS OF LAW

1.  The February 2005 Board decision that denied the claims 
for entitlement to service connection for shortness of 
breath, hearing loss, a nervous condition and bad feet is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  Evidence received since the February 2005 decision is not 
new and material and, therefore, the claims may not be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156; 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in November 2006.  That letter advised 
the Veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The letter also explained how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The letter also satisfies the extra duty to notify provisions 
for claims to reopen a previously denied claim, such as the 
issues here.  VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The November 2006 
letter informed the Veteran new and material evidence was 
needed to reopen the claim and provided him the definition of 
new and material evidence.  The letter also informed him that 
the claims were previously denied because there was no 
medical evidence of current diagnoses linked to any incident 
of his active military service.  The Veteran was advised that 
he must submit evidence related to this fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are 
regrettably unavailable due to a fire related incident.  
Efforts to rebuild the file from other sources were 
unsuccessful, but the Board concludes the efforts have been 
exhausted and any further efforts would be fruitless.  VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  This duty to provide an examination, however, does 
not attach to petitions to reopen claims of service 
connection.

Nevertheless, the Veteran was afforded medical examinations 
to obtain opinions with regard to whether the Veteran had 
current diagnoses related to his complaints of shortness of 
breath, hearing loss, nervous condition and bad feet related 
to his active military service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  The Board notes that it is 
not required to reopen the Veteran's claim solely because he 
was afforded a VA examination.  Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007).  Indeed, as under the 
circumstances of this case, when the Board determines that 
reopening a claim is not warranted, the adequacy of any 
examination provided is moot.  See id. (specifically 
distinguishing such circumstances from that which were 
present under Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007)).  There also is no indication from the new VA 
examination reports that his claimed disabilities are related 
to his service.  As the new evidence does not address the 
elements that were found insufficient in the previous denial 
of the Veteran's claims, the Board finds that it does not 
raise a reasonable possibility of substantiating the 
Veteran's claims.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran first initiated his claim for service connection 
for a respiratory condition (claimed as "shortness of 
breath"), hearing loss, a nervous condition and bad feet in 
August 2002.  The issues were ultimately appealed to the 
Board, which denied the claims in a February 2005 decision 
finding no current diagnoses related to any incident of his 
active military service.  The Board's denial was confirmed by 
the Court of Appeals for Veterans' Claims (CAVC) in June 
2006.

The Board finds noteworthy, as discussed in the February 2005 
Board decision, that the only period of active military 
service confirmed in the record is the Veteran's service in 
the Army from September 1955 to October 1957.  The Veteran 
claimed these various conditions mainly related to his 
service in the Merchant Marines from 1979 to sometime in the 
1990s.  Under the law, however, Merchant Marine service does 
not constitute active duty unless it includes oceangoing 
service performed between December 7, 1941 and August 15, 
1945 or, alternatively, if the Merchant Seaman served aboard 
"Blockship" in support of "Operation Mulberry".  See 38 
C.F.R. §§ 3.7(x)(14)-(15).  In this case, the Veteran did not 
serve in the Merchant Marines until 1979 and there is no 
evidence the Veteran served in support of "Operation 
Mulberry" and, therefore, the Veteran's Merchant Marine 
service may not support a claim of entitlement to service 
connection.  Id.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). 
The Veteran was notified of his appellate rights at the time 
of the Board decision, appealed the claims to the CAVC and 
the CAVC thereafter affirmed the Board's decision in June 
2006.  Therefore, the February 2005 Board decision is final.

At the time of the February 2005 decision, the record 
included service medical records from 2002, to include a VA 
psychiatric examination finding no evidence of a psychotic, 
anxiety or mood disorder and treatment for foot pain with 
diagnoses of onychauxis and pes planus, bilaterally.  No 
medical records indicated diagnoses of any current 
respiratory disease, hearing loss, psychiatric condition or 
foot condition related to military service.

Potentially relevant evidence received since the February 
2005 decision includes: (1) VA outpatient treatment records 
through May 2009; and (2) and VA general medical, 
psychiatric, audio, respiratory and feet examinations dated 
May 2007.

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his respiratory disease is a product of 
inhaling asbestos working ships.  He concedes he smoked 
cigarettes since the age of 17, but also testified he was 
exposed to chemicals, significantly asbestos, since 1955 
working on various ships in Alaska where his MOS primarily 
required him to load and unload Navy ships.  With regard to 
hearing loss, the Veteran indicates working in engine rooms 
and boot camp in general exposed him to loud noises.  He 
alleges he injured his feet in the 1990s in the Merchant 
Marines when steel fell on his feet.  He thought the steel 
cut of his legs, which he claims caused significant emotional 
stress ultimately leading to his nervous condition.  He 
further contends that the overall stress of being in the 
military contributed to his current psychiatric disability.

Again, the Board denied these claims finding the Veteran did 
not have current diagnoses related to his active military 
service in the Army. Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that 
the Veteran has current diagnoses related specifically to his 
active military service in the Army. No competent evidence 
received since the February 2005 Board decision tends to do 
so.

With regard to the Veteran's psychiatric claim, the VA 
outpatient treatment records reveal diagnoses of adjustment 
disorder with anxiety and depression, cognitive disorder, 
alcohol abuse, agoraphobia, dementia, schizotypal personality 
disorder, and adult antisocial disorder.  The VA outpatient 
treatment records do not find objective evidence supporting a 
diagnosis of PTSD and, moreover, associate the various 
diagnoses with factors unrelated to his military service, to 
include alcohol abuse.  The Veteran was afforded a VA 
examination in May 2007 where the examiner found no emotional 
disorders, but rather suspected possible cognitive and 
dementia impairment.  The Board further notes the Veteran, 
during his hearing before the Board, could not specifically 
identify a particular incident during his Army service 
responsible for any psychiatric condition.  Rather, the 
Veteran described a foot injury occurring during his time in 
the Merchant Marines.

With regard to the Veteran's respiratory disease, VA 
outpatient treatment records are silent as to any on-going 
treatment for a respiratory condition.  The Veteran conceded 
during his hearing before the Board, that he has never been 
specifically diagnosed with asbestos-related respiratory 
disease.  The Veteran further testified that he smokes one 
pack of cigarettes a day and has done so since he was 17 
years old.  The Veteran was afforded a VA examination in May 
2007 where the examiner found objective evidence of very mild 
chronic obstructive pulmonary disease (COPD) "not related to 
service," but rather "more likely than not secondary to 
smoking."

With regard to the Veteran's hearing loss claim, the Veteran 
testified that his main source of noise exposure was in the 
Merchant Marines where he worked in loud engine rooms for 
decades, twenty years after separation from the military.  
The Veteran was afforded a VA audiological examination in May 
2007 where the examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss more likely related to his 
occupational noise exposure in the Merchant Marines.  

With regard to the Veteran's feet claim, the VA outpatient 
treatment records reveal periodic podiatry treatment for 
bunions, halux valgus and pes planus.  The Veteran was 
afforded a VA examination in May 2007 where he was diagnosed 
with osteotomy of the right great toe with possible hammer 
toes, hallux valgus deformity, pes planus and degenerative 
joint disease of the feet.  The examiner did not render an 
opinion with regard to etiology, but the Board notes no 
medical evidence is currently of record linking any foot 
diagnosis with the Veteran's active military service.  The 
Board further notes that the Veteran has not identified any 
service related incident from his Army service responsible 
for his bilateral foot conditions.  Rather, the Veteran 
testified as to a foot injury occurring during his time in 
the Merchant Marines.

The new evidence does indicate current diagnoses of COPD, 
hearing loss, dementia, and various bilateral foot 
conditions, but none of the medical evidence indicates any of 
these diagnoses are related to the Veteran's service in the 
Army.  Indeed, the evidence is to the contrary.  The Veteran 
himself, during his hearing before the Board, emphasized 
events occurring during his time with the Merchant Marines, 
to include asbestos exposure, noise exposure and a foot 
injury.  

The additional evidence does not raise a reasonable 
possibility of substantiating the claim because none of the 
evidence links any current diagnosis with any remote incident 
of the Veteran's active military service.  Indeed, the 
majority of the new evidence cuts against the Veteran's 
claims.  Further, the nature of the Veteran's service (which 
has remained unchanged) is the determinative factor in this 
case, and prevents the award of VA benefits.

As to the Veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his disabilities are related 
to his Army service is not competent evidence, and cannot be 
deemed "material" for purposes of reopening the Veteran's 
claims. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required. Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

No competent evidence received since February 2005 relates to 
the unestablished facts necessary to substantiate the claims.  
The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992). The 
point has been reached in this case "where it can be said 
that, all things being equal, the evidence being proffered 
has been fairly considered and that further rearticulation of 
already corroborated evidence is, indeed, cumulative." 
Paller, 3 Vet. App. at 538. The Board has previously 
considered the Veteran's testimony and medical evidence 
indicating current treatment and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened. Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a respiratory 
condition, claimed as "shortness of breath", has not been 
submitted and, therefore, the claim may not be reopened.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss has not been submitted and, therefore, the claim 
may not be reopened.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a nervous condition has 
not been submitted and, therefore, the claim may not be 
reopened. 

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for "bad feet" has not 
been submitted and, therefore, the claim may not be reopened.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


